 



Exhibit 10.1
Big Stone II Power Plant
Amendment No. 3 to
Participation Agreement
By and Among
CENTRAL MINNESOTA MUNICIPAL POWER AGENCY,
GREAT RIVER ENERGY,
HEARTLAND CONSUMERS POWER DISTRICT,
MONTANA-DAKOTA UTILITIES CO., A DIVISION OF MDU
RESOURCES GROUP, INC.,
OTTER TAIL CORPORATION dba OTTER TAIL POWER COMPANY,
SOUTHERN MINNESOTA MUNICIPAL POWER AGENCY, AND
WESTERN MINNESOTA MUNICIPAL POWER AGENCY
As
Owners
Effective
September 1, 2006

             
 
    1     Amendment No. 3 to Participation Agreement
 
          September 1, 2006

 



--------------------------------------------------------------------------------



 



Amendment No. 3 to Participation Agreement
     THIS AMENDMENT NO. 3 TO PARTICIPATION AGREEMENT (this “Amendment”) is made
as of September 1, 2006, by and among Central Minnesota Municipal Power Agency,
an agency incorporated under the laws of the State of Minnesota (“CMMPA”), Great
River Energy, a cooperative corporation incorporated under the laws of the State
of Minnesota (“GRE”), Heartland Consumers Power District, a consumers power
district formed and organized under the South Dakota Consumers Power District
Law (Chapter 49-35 of the South Dakota Codified Laws) (“Heartland”),
Montana-Dakota Utilities Co., a Division of MDU Resources Group, Inc., a
corporation incorporated under the laws of the State of Delaware
(“Montana-Dakota”), Otter Tail Corporation, a corporation incorporated under the
laws of the State of Minnesota, doing business as Otter Tail Power Company
(“Otter Tail”), Southern Minnesota Municipal Power Agency, a municipal
corporation and political subdivision of the State of Minnesota (“SMMPA”), and
Western Minnesota Municipal Power Agency, a municipal corporation and political
subdivision of the State of Minnesota (“WMMPA”) (each individually a “Party”
and, collectively, the “Parties”).
RECITALS
     WHEREAS, the Parties have entered into a Participation Agreement, dated
June 30, 2005 (the “Agreement”), and an Amendment No. 1 to the Participation
Agreement dated effective as of June 1, 2006 (the “Amendment No. 1”) and an
Amendment No. 2 to the Participation Agreement dated August 1, 2006
(individually, the “Amendment No. 2”, and collectively with the Agreement and
Amendments No. 1, the “Amended Agreement”), to provide for their ownership as
tenants in common of BSP II and set forth certain responsibilities and
mechanisms for the design, construction, ownership, operation, maintenance and
repair of BSP II; and
     WHEREAS, the Parties desire to amend the Agreement, the Amendment No. 1 and
the Amendment No. 2 as and to the extent provided in this Amendment.
     NOW, THEREFORE, in consideration of the agreements and covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound by this
Amendment, the Parties covenant and agree as follows:
AGREEMENTS
     1.01 Defined Terms. Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed to such terms in the Agreement.
     1.02 Amendments. The Amended Agreement is hereby amended as follows:
     (a) In Section 3.05(b) of the Amended Agreement, the date “November 30,
2006” is hereby replaced with “June 28, 2007”.

             
 
    2     Amendment No. 3 to Participation Agreement
 
          September 1, 2006

 



--------------------------------------------------------------------------------



 



     (b) The portion of the sentence included in Section 3.05(b)(i), subsection
(B) of the Amended Agreement is deleted and hereby replaced with the following:
“deposits into the Trust Account on or before July 31, 2007, a payment equal to
the difference of the following (such difference being referred to herein as the
“Net Exit Payment ”):
     Thirty-Seven Dollars and Fifty Cents ($37.50) per kilowatt multiplied by
that Owner’s Ownership Share (calculated based on a 600 MW plant and expressed
in kilowatts as reflected on Exhibit B hereto (the “Exit Payment”) less the
withdrawing Owner’s prorated portion (also based on Exhibit B hereto) of the
Project Costs incurred or obligated to during the period starting September 1,
2006 through the date of receipt by the non-withdrawing Owners of such
withdrawing Owner’s notice of withdrawal (the “Interim Project Costs”).
     If there is a positive Net Exit Payment balance in the Trust Account after
July 31, 2007 and if notice of Interim Project Costs are received by the
non-withdrawing Owners after the withdrawing Owner’s deposit, the
non-withdrawing Owners shall pay the withdrawing Owner’s prorata portion of such
Interim Project Costs first using any balance of the Net Exit Payment remaining
in the Trust Account. The non-withdrawing Owners shall provide the withdrawing
Owner a monthly statement reflecting such activity and evidence of the paid
Interim Project Costs. When and if the Net Exit Payment equals zero or is a
negative number, then the withdrawing Owner shall pay such Interim Project Costs
not more than thirty (30) days after receipt of any invoice received from the
non-withdrawing Owners regarding such Interim Project Costs.
     Notwithstanding the foregoing, however, in no event shall the
non-withdrawing Owners pay the withdrawing Owner, even if the withdrawing
Owner’s Net Exit Payment is a negative number, meaning that its portion of the
Interim Project Costs exceeds its Exit Payment.”
     The remaining balance of Section 3.05(b)(i) remains unchanged from the
Agreement.
     (c) Section 3.05(c) of the Amended Agreement is hereby deleted in its
entirety and therefore there is no longer any Early Withdrawal Period.
     (d) In the first sentence of Section 3.09(b) of the Amended Agreement, the
words “or 3.05(c)” are deleted.
     (e) References to “or 3.05(c)” in Section 14.02(c) are hereby deleted.
     1.03 Continuing Effect; Ratification. Except as expressly amended herein,
all other terms, covenants and conditions contained in the Amended Agreement
shall continue to remain unchanged and in full force and effect and are hereby
ratified and confirmed.
     1.04 Governing Law. This Amendment shall be interpreted and enforced in
accordance with the Laws of the State of South Dakota, notwithstanding any
conflict of law provision to the contrary.
     1.05 Captions. All titles, subject headings, section titles and similar
items are provided for the purpose of reference and convenience and are not
intended to affect the meaning of the content or scope of this Amendment.

             
 
    3     Amendment No. 3 to Participation Agreement
 
          September 1, 2006

 



--------------------------------------------------------------------------------



 



     1.06 Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute but one and the same agreement. Counterpart signatures
may be delivered by facsimile or electronic transmission, each of which shall
have the same force and effect as an original signed copy.
     1.07 Authority. Each signatory to this Amendment represents that he/she has
the authority to execute and deliver this Amendment on behalf of the party set
forth above his/her signature.
[Signature pages follow.
The remainder of this page is intentionally blank.]

             
 
    4     Amendment No. 3 to Participation Agreement
 
          September 1, 2006

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused their names to be hereunto
subscribed by their officers thereunto duly authorized, intending thereby that
this Amendment shall be effective as of the date set forth above.

         
 
        OWNERS:    
 
        CENTRAL MINNESOTA MUNICIPAL
POWER AGENCY    
 
       
By
  /s/ Bob Elston    
 
        Bob Elston     Its President    

[Signatures continued on next page.]

             
 
    5     Amendment No. 3 to Participation Agreement
 
          September 1, 2006

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused their names to be hereunto
subscribed by their officers thereunto duly authorized, intending thereby that
this Amendment shall be effective as of the date set forth above.

         
 
        OWNERS:    
 
        HEARTLAND CONSUMERS POWER
DISTRICT    
 
       
By
  /s/ Michael McDowell    
 
        Michael McDowell     Its General Manager    

[Signatures continued on next page.]

             
 
    6     Amendment No. 3 to Participation Agreement
 
          September 1, 2006

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused their names to be hereunto
subscribed by their officers thereunto duly authorized, intending thereby that
this Amendment shall be effective as of the date set forth above.

         
 
        OWNERS:    
 
        SOUTHERN MINNESOTA MUNICIPAL
POWER AGENCY    
 
       
By
  /s/ Raymond A. Hayward    
 
        Raymond A. Hayward     Its Executive Director and CEO    

[Signatures continued on next page.]

             
 
    7     Amendment No. 3 to Participation Agreement
 
          September 1, 2006

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused their names to be hereunto
subscribed by their officers thereunto duly authorized, intending thereby that
this Amendment shall be effective as of the date set forth above.

         
 
        OWNERS:    
 
        WESTERN MINNESOTA MUNICIPAL
POWER AGENCY    
 
       
By
  /s/ Donald E. Habicht    
 
        Donald E. Habicht     Its President    

[Signatures continued on next page.]

             
 
    8     Amendment No. 3 to Participation Agreement
 
          September 1, 2006

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused their names to be hereunto
subscribed by their officers thereunto duly authorized, intending thereby that
this Amendment shall be effective as of the date set forth above.

         
 
        OWNERS:    
 
        GREAT RIVER ENERGY    
 
       
By
  /s/ David Saggau    
 
        David Saggau     Its President and Chief Executive Officer    

[Signatures continued on next page.]

             
 
    9     Amendment No. 3 to Participation Agreement
 
          September 1, 2006

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused their names to be hereunto
subscribed by their officers thereunto duly authorized, intending thereby that
this Amendment shall be effective as of the date set forth above.

         
 
        OWNERS:    
 
        MONTANA-DAKOTA UTILITIES CO.,
a Division of MDU Resources Group, Inc.    
 
       
By
  /s/ Bruce T. Imsdahl    
 
        Bruce T. Imsdahl     Its President and Chief Executive Officer    

[Signatures continued on next page.]

             
 
    10     Amendment No. 3 to Participation Agreement
 
          September 1, 2006

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused their names to be hereunto
subscribed by their officers thereunto duly authorized, intending thereby that
this Amendment shall be effective as of the date set forth above.

         
 
        OWNERS:    
 
        OTTER TAIL CORPORATION
dba Otter Tail Power Company    
 
       
By
  /s/ Charles S. MacFarlane    
 
        Charles S. MacFarlane     Its President    

             
 
    11     Amendment No. 3 to Participation Agreement
 
          September 1, 2006

 